This cause appears in this court on petition of Willie Vinson for writ of certiorari to review and revise the opinion and judgment of the Court of Appeals. In re Willie Vinson v. State of Alabama, 152 So. 259.
We will not disturb the finding of facts by the Court of Appeals, and that court has applied the law as heretofore pronounced by this court in other similar cases.
The court properly overruled the defendant's motion to quash the affidavit because of the alleged errors or irregularities in the appearance bond. Looney v. State (Ala.App.) *Page 106 140 So. 181;1 Williams v. State, 113 Ala. 58, 21 So. 463; Walker v. State, 108 Ala. 56, 19 So. 353; Miller v. State, 110 Ala. 69,20 So. 392. Nor do we find any error was committed by the Court of Appeals in the application of the law to the facts in the case.
Writ denied.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.
1 25 Ala. App. 23.